Citation Nr: 1042578	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  05-17 668A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than April 14, 1995, for 
service connection for post-traumatic stress disorder (PTSD), 
including based on clear and unmistakable error (CUE) in November 
1994 and February 1996 RO decisions.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 RO rating decision that denied 
entitlement to an effective date earlier than April 14, 1995, for 
service connection for PTSD, including based on CUE (the RO 
addressed CUE in a February 1996 RO decision).  In June 2006, the 
Veteran testified at Travel Board hearing at the RO.  

In a March 2007 RO decision, the Board denied the Veteran's 
claim.  The Board listed the issue as entitlement to an effective 
date earlier than April 14, 1995, for a 100 percent rating for 
PTSD.  The Board also addressed the issue of CUE in November 1994 
and February 1996 RO decisions.  

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In April 
2008, the parties (the Veteran and the VA Secretary) filed a 
joint motion which requested that the Board's decision be vacated 
and remanded.  An April 2008 Court Order granted the motion.  In 
June 2008, the Board remanded this appeal for further 
development.  The Board listed the issue as entitlement to an 
effective date earlier than April 14, 1995, for service 
connection for PTSD, including based on CUE in November 1994 and 
February 1996 RO decisions.  

FINDINGS OF FACT

In September 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran, through 
his authorized representative, that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
Veteran, through his authorized representative, has withdrawn 
this appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.  


ORDER

The appeal is dismissed.


		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


